 

Exhibit 10.3

  

VACCINOGEN, INC.

 

NON-STATUTORY STOCK OPTION AGREEMENT

 

This Non-Statutory Stock Option Agreement (the “Agreement”), dated as of [DATE]
(the “Grant Date”), between Vaccinogen, Inc., a Maryland corporation, and the
Grantee whose name appears on the signature page hereof, is being entered into
pursuant to the Vaccinogen, Inc. 2015 Stock Incentive Plan (the “Plan”).

 

The Company and the Grantee hereby agree as follows:

 

Section 1.          Certain Definitions. Capitalized terms used in this
Agreement and not defined herein shall have the respective meanings given to
them in the Plan, and the following additional terms shall have the following
meanings:

 

“Aggregate Price” has the meaning set forth in Section 5(a).

 

“Cause” as to any Grantee who is party to an employment agreement with the
Company or a Subsidiary, has the same meaning as set forth in such employment
agreement. In the absence of such an employment agreement, “Cause” shall mean
the Grantee (i) shall have been convicted, indicted for, or entered a plea of
nolo contendere to, any felony or any other act involving fraud, theft,
misappropriation, dishonesty, or embezzlement, (ii) shall have committed
intentional and willful acts of misconduct that materially impair the goodwill
or business of the Company or cause material damage to its property, goodwill,
or business, or (iii) shall have willfully refused to, or willfully failed to,
perform in any material respect his or her duties, provided, however, that no
such termination for Cause under clause (iii) shall be effective unless the
Grantee does not cure such refusal or failure to the Company’s reasonable
satisfaction as soon as practicable after the Company gives the Grantee written
notice identifying such refusal or failure (and, in any event, within ten (10)
calendar days after receipt of such written notice). The determination as to
whether “Cause” has occurred shall be made by the Committee, which shall have
the authority to waive the consequences under the Plan of the existence or
occurrence of any of the events, acts or omissions constituting “Cause.” A
termination for Cause shall be deemed to include a determination following
termination of a Grantee’s Service Relationship for any reason that
circumstances existed prior to such termination sufficient for the Company or
one of its Subsidiaries to have terminated such Grantee’s Service Relationship
for Cause.

 

“Exercise Date” has the meaning set forth in Section 5(a).

 

“Exercise Price” means the price specified on the signature page hereof.

 

“Financing Agreements” means any guaranty, financing or security agreement or
document entered into by the Company or any Subsidiary from time to time.

 

 

 

 

 

“Grantee” means the grantee of the Non-Statutory Stock Options (whether an
employee, officer, Consultant or director of the Company or a Subsidiary), whose
name is set forth on the signature page of this Agreement; provided that
following such person’s death, “Grantee” shall be deemed to include such
person’s beneficiary or estate and following such person’s Disability, “Grantee”
shall be deemed to include such person’s legal representative.

 

“Normal Expiration Date” has the meaning set forth in Section 4(a).

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Service Relationship” means a Grantee’s relationship to the Company or any
Subsidiary as an employee, officer, Consultant or director (as applicable).

 

Section 2.            Grant of Non-Statutory Stock Options

 

(a)          Confirmation of Grant. The Company hereby evidences and confirms,
effective as of the date hereof, its grant to the Grantee of Non-Statutory Stock
Options to purchase the number of shares of Stock specified on the signature
page hereof. The Non-Statutory Stock Options are not intended to be incentive
stock options under the Code. This Agreement is entered into pursuant to, and
the terms of the Non-Statutory Stock Options are subject to, the terms of the
Plan. If there is any inconsistency between this Agreement and the terms of the
Plan, the terms of the Plan shall govern.

 

(b)          Exercise Price. Each share of Stock covered by a Non-Statutory
Stock Option shall have the Exercise Price specified on the signature page
hereof.

 

Section 3.            Vesting and Exercisability

 

(a)          Vesting. Except as otherwise provided in Section 3(b) or 6 of this
Agreement, the Non-Statutory Stock Options shall become vested based on the
length of the Service Relationship according to the following schedule, subject
to the continuous existence of a Service Relationship until the applicable
anniversary of the Grant Date:

 

Anniversary of     Grant Date  Amount Vested        Until the first anniversary 
 0%        First anniversary   25%        Second anniversary   50%        Third
anniversary   75%        Fourth anniversary   100%

 

2

 

 

(b)          Discretionary Acceleration. The Committee, in its sole discretion,
may accelerate the vesting or exercisability of all or a portion of the
Non-Statutory Stock Options, at any time and from time to time.

 

(c)          Exercise. Once vested in accordance with the provisions of this
Agreement, the Non-Statutory Stock Options may be exercised at any time and from
time to time prior to the date such Non-Statutory Stock Options expire pursuant
to Section 4. Non-Statutory Stock Options may only be exercised with respect to
whole shares of Stock and must be exercised in accordance with Section 5.

 

Section 4.            Expiration of Non-Statutory Stock Options

 

(a)          Normal Expiration Date. Unless earlier expiration occurs pursuant
to Sections 4(b), 4(c), or 6, the Non-Statutory Stock Options shall expire on
the tenth anniversary of the Grant Date (the “Normal Expiration Date”), if not
exercised prior to such date.

 

(b)          Early Expiration. If the Grantee’s Service Relationship terminates
for any reason, any Non-Statutory Stock Options held by the Grantee that have
not vested before the termination of the Service Relationship shall expire
immediately upon termination of the Service Relationship, and if the Grantee’s
Service Relationship is terminated for Cause, all Non-Statutory Stock Options
(whether or not then vested or exercisable) shall automatically expire
immediately upon such termination.

 

(c)          Expiration of Vested Non-Statutory Stock Options Following
Termination of the Service Relationship. All vested Non-Statutory Stock Options
held by the Grantee upon termination of the Service Relationship shall expire if
not exercised by the Grantee within 30 days following the termination of the
Service Relationship, or upon the Normal Expiration Date, if earlier.

 

3

 

 

Section 5.            Manner of Exercise

 

(a)          General. Subject to such reasonable administrative regulations as
the Committee may adopt from time to time, the Grantee may exercise vested
Non-Statutory Stock Options by giving advance notice to the Company specifying
the proposed date on which the Grantee desires to exercise a vested
Non-Statutory Stock Option (the “Exercise Date”), the number of whole shares
with respect to which the Non-Statutory Stock Options are being exercised (the
“Exercise Shares”) and the aggregate Exercise Price for such Exercise Shares
(the “Aggregate Price”). On or before the Exercise Date, the Grantee shall
deliver to the Company full payment for the Exercise Shares in United States
dollars in cash, or cash equivalents satisfactory to the Company, or, if so
permitted by the Committee (and on such conditions as the Committee shall
determine) (A) through a net issuance arrangement pursuant to which a number of
shares of Stock subject to the portion of the Non-Statutory Stock Options being
exercised, having a Fair Market Value equal to the applicable exercise price
plus the required minimum withholding taxes, are retained by the Company, or (B)
by using a broker assisted cashless exercise program acceptable to the
Committee, and the Company shall direct such issuance to be registered by the
Company’s transfer agent. The Company may require the Grantee to furnish or
execute such other documents as the Company shall reasonably deem necessary
(i) to evidence such exercise, or (ii) to comply with or satisfy the
requirements of the Securities Act, applicable state or non-U.S. securities laws
or any other law.

 

(b)          Restrictions on Exercise. Notwithstanding any other provision of
this Agreement, the Non-Statutory Stock Options may not be exercised in whole or
in part, and no certificates representing Exercise Shares shall be delivered,
(i) unless (A) all requisite approvals and consents of any governmental
authority of any kind shall have been secured, (B) the Exercise Shares shall
have been registered under applicable law or shall have been determined by the
Company to be exempt from registration thereunder, and (C) all applicable U.S.
federal, state and local and non-U.S. tax withholding requirements shall have
been satisfied, or (ii) if such exercise would result in a violation of the
terms or provisions of or a default or an event of default under, any of the
Financing Agreements. The Company shall use its commercially reasonable efforts
to obtain any consents or approvals referred to in clause (i) (A) of the
preceding sentence, but shall otherwise have no obligations to take any steps to
prevent or remove any impediment to exercise described in such sentence.

 

Section 6.            Change in Control.

 

(a)          Alternative Award. No cancellation, acceleration, vesting, lapse of
restrictions or other payment shall occur with respect to any Non-Statutory
Stock Options in connection with a Change in Control if the Committee reasonably
determines in good faith, prior to the occurrence of the Change in Control, that
such Non-Statutory Stock Options shall be honored or assumed, or new rights
substituted therefor following the Change in Control (such honored, assumed, or
substituted award, an “Alternative Award”), provided that any Alternative Award
must:

 

4

 

 

(i)          Give the Grantee who held such Non-Statutory Stock Options rights
and entitlements substantially equivalent to or better than the rights and terms
applicable under such Non-Statutory Stock Options, including but not limited to
an identical or better exercise and vesting schedule, and identical or better
timing and methods of payment; and

 

(ii)         Have terms such that if, within two years following a Change in
Control, a Grantee’s Service Relationship is involuntarily terminated (or
alternatively, in the case of a Grantee who is an employee, constructively
terminated) other than for Cause at a time when any portion of the Alternative
Award is non-vested, the non-vested portion of such Alternative Award shall
immediately vest and become exercisable in full. For purposes of this Section
6(a)(ii), involuntary termination of the Service Relationship refers to actual,
involuntary termination (other than for Cause), and constructive termination of
employment (in the case of a Grantee who is an employee) refers to any of the
following (other than for Cause) occurring within two years following the Change
in Control: (A) material diminution in duties; (B) material diminution in
compensation, or (C) a requirement to relocate to a primary place of business
more than 50 miles from Grantee’s primary place of business immediately prior to
the Change in Control.

 

(b)          Vesting and Cancellation. Notwithstanding Section 6(a), if the
Committee, in its discretion, determines that the Grantee will not receive an
Alternative Award, all of the Grantee’s outstanding unvested Non-Statutory Stock
Options shall vest, and all outstanding Non-Statutory Stock Options shall remain
exercisable only for 30 days following the Change in Control, at which time they
shall expire, unless the Committee, in its discretion, determines to cancel the
Non-Statutory Options in exchange for payment to Grantee of the excess of the
Fair Market Value of the Stock subject to the Options over the exercise price of
the Options, as set forth in Section 13(b) of the Plan (or otherwise take action
with respect to the Options as set forth in Section 13(b) of the Plan).

 

(c)          Limitation of Benefits. In the event that it is determined that any
acceleration of vesting, payment or other value provided under this Agreement in
connection with a change in control would be considered “parachute payments”
within the meaning of Section 280G of the Code (the “Parachute Payments”) that,
but for this Section 6(c) would be payable to Grantee hereunder, and would, when
combined with any other Parachute Payments under any other agreement or
arrangement, exceed the greatest amount of Parachute Payments that could be paid
to Grantee without giving rise to any liability for the excise tax imposed by
Section 4999 of the Code (the “Excise Tax”), then the aggregate amount of
Parachute Payments payable to Grantee hereunder shall be reduced such that it
shall not exceed the amount that produces the greatest after-tax benefit to
Grantee after taking into account any Excise Tax to be payable by Grantee.

 

5

 

 

Section 7.            Miscellaneous.

 

(a)          Withholding. The Company, or a Subsidiary, shall have the power to
withhold, or to require the Grantee to remit to the Company, an amount in cash
sufficient to satisfy any applicable U.S. federal, state and local and non-U.S.
tax withholding or other similar charges or fees that may arise in connection
with the grant, vesting, exercise or purchase of the Non-Statutory Stock
Options.

 

(b)          Authorization to Share Personal Data. The Grantee authorizes the
Company to divulge or transfer personal data relating to the Grantee if and to
the extent necessary or appropriate in connection with this Agreement or the
administration of the Plan.

 

(c)          No Rights as Stockholder; No Voting Rights. The Grantee shall have
no rights as a stockholder of the Company with respect to any shares of Stock
covered by the Non-Statutory Stock Options until the exercise of the
Non-Statutory Stock Options and delivery of the shares of Stock. Except as
provided in Section 13 of the Plan, no adjustment shall be made for dividends or
other rights for which the record date is prior to the delivery of the shares of
Stock.

 

(d)          No Right to Continued Service Relationship. Nothing in this
Agreement shall be deemed to confer on the Grantee any right to a continued
Service Relationship, or to interfere with or limit in any way the right of the
Company or a Subsidiary to terminate such Service Relationship at any time.

 

(e)          Non-Transferability of Non-Statutory Stock Options. The
Non-Statutory Stock Options may be exercised only by the Grantee, or a Grantee’s
guardian or legal representative during the period the Grantee is under legal
disability, or, following the Grantee’s death, by his designated beneficiary or
by his estate in the absence of a designated beneficiary. The Non-Statutory
Stock Options are not assignable or transferable, in whole or in part, and they
may not, directly or indirectly, be offered, transferred, sold, pledged,
assigned, alienated, hypothecated or otherwise disposed of or encumbered
(including, but not limited to, by gift, operation of law or otherwise) other
than by will or by the laws of descent and distribution to the estate of the
Grantee upon the Grantee’s death or with the Company’s consent.

 

(f)          Notices. All notices and other communications required or permitted
to be given under this Agreement shall be in writing and shall be deemed to have
been given if delivered personally or sent by certified or express mail, return
receipt requested, postage prepaid, or by any recognized equivalent of such
delivery, to the Company or the Grantee, as the case may be, at the following
addresses or to such other address as the Company or the Grantee, as the case
may be, shall specify by notice to the other:

 

6

 

 

(i)            if to the Company, to it at:e

 

5300 Westview Drive, Suite 406

Frederick, Maryland 21703

Attn: Chief Executive Officer

 

(ii)           if to the Grantee, to the Grantee at his or her most recent
address as shown on the books and records of the Company.

 

All such notices and communications shall be deemed to have been received on the
date of delivery if delivered personally or on the third business day after the
mailing thereof.

 

(g)          Binding Effect; Benefits. This Agreement shall be binding upon and
inure to the benefit of the parties to this Agreement and their respective
successors and assigns. Nothing in this Agreement, express or implied, is
intended or shall be construed to give any person other than the parties to this
Agreement or their respective successors or assigns any legal or equitable
right, remedy or claim under or in respect of any agreement or any provision
contained herein.

 

(h)          Waiver. Any party hereto or beneficiary hereof may by written
notice to the other parties (A) extend the time for the performance of any of
the obligations or other actions of the other parties under this Agreement,
(B) waive compliance with any of the conditions or covenants of the other
parties contained in this Agreement, and (C) waive or modify performance, in a
less burdensome manner, of any of the obligations of the other parties under
this Agreement. Except as provided in the preceding sentence, no action taken
pursuant to this Agreement, including, without limitation, any investigation by
or on behalf of any party or beneficiary, shall be deemed to constitute a waiver
by the party or beneficiary taking such action of compliance with any
representations, warranties, covenants or agreements contained herein. The
waiver by any party hereto or beneficiary hereof of a breach of any provision of
this Agreement shall not operate or be construed as a waiver of any preceding or
succeeding breach and no failure by a party or beneficiary to exercise any right
or privilege hereunder shall be deemed a waiver of such party’s or beneficiary’s
rights or privileges hereunder or shall be deemed a waiver of such party’s or
beneficiary’s rights to exercise the same at any subsequent time or times
hereunder.

 

7

 

 

(i)          Amendment. Except as provided in the Plan, this Agreement may not
be amended, modified or supplemented orally, except by a written instrument
executed by the Grantee and the Company.

 

(j)          Assignability. Neither this Agreement nor any right, remedy,
obligation or liability arising hereunder or by reason hereof shall be
assignable by the Company or the Grantee without the prior written consent of
the other party.

 

(k)          Applicable Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Maryland regardless of the
application of rules of conflict of law that would apply the laws of any other
jurisdiction.

 

(l)          Arbitration; Waiver of Jury Trial. Any dispute, controversy or
claim arising out of or pursuant to the Plan, this Agreement, any other
agreement entered into pursuant to the Plan or any undertakings, covenants and
agreements incorporated by reference into the Plan or this Agreement shall be
adjudicated as provided in Section 24 of the Plan.

 

(m)          Titles and Headings. The titles and headings of the sections in
this Agreement are for convenience of reference only and shall not affect the
meaning or interpretation of this Agreement.

 

(n)          Gender and Number. Except where otherwise indicated by the context,
any masculine term used herein shall also include the feminine; the plural shall
include the singular and the singular shall include the plural.

 

(o)          Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall constitute one and the same instrument.

 

(p)          Clawback. Grantee acknowledges and agrees to be bound by the
clawback provisions set forth in Section 20(b) of the Plan.

 

IN WITNESS WHEREOF, the Company and the Grantee have executed this Agreement as
of the date first above written.

 

  VACCINOGEN, INC.       By:       Name:     Title:

 

8

 

 

  THE GRANTEE:           «Name»              

 

 Address of the Employee:

 

Total Number of Shares
for the Purchase of Which
Non-Statutory Stock
Options have been Granted

Exercise Price   [●] Shares $[●]  

 

9

 